The following is an examiner’s statement of reasons for allowance: Applicant cites several references related to measurement of oxygen saturation and correction/compensation for effects of light source variations on the measurement results. Of particular relevance, Chew et al. (USPN 7,120,480) teaches an oximeter that monitors whether the forward voltage of an LED is within a predetermined range (columns 3 - 4) for monitoring short or open circuit conditions. Huiku (USPN 8,515,514) teach use of the forward voltage for determining a temperature parameter, permitting compensation for temperature induced changes in the output wavelength (Figures 8, 9; column 14, line 52 – column 15, line 44). Gonopolskiy et al. (USPN 9,404,961) uses the forward voltage to monitor the light source age (Figure 2; column 5). Additionally, Joensuu (USPN 9,157,773) teaches use of the forward voltage in a sensor validation arrangement (Figures 3 – 5 and the descriptions thereof) and Lamminmaki et al. (USPGPub 2020/0138349) teach use of the forward voltage in a low power operation arrangement (Figure 3). However, while the prior art recognizes the use of a forward voltage measurement in oximetry arrangements, the prior art does not teach or suggest an arrangement relying on performing measurements of forward voltage from two LEDs and determination of validity of the sensor using a measured difference of the forward voltages, in combination with the other claimed elements or steps.
As discussed in a telephone conversation on 16 August 2022, Examiner noted that the claims of the instant application were generally broader than those of the parent application, now USPN 10,849,538, such that a rejection under Obviousness-type Double Patenting would be appropriate. Applicant agreed to file a Terminal Disclaimer to address the proposed rejection and to permit the application to be allowed at this time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791